IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,030



               EX PARTE FRANCISCO NORIEGA-GARCIA, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. W366-80007-06(HC) IN THE 366TH DISTRICT COURT
                         FROM COLLIN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

aggravated sexual assault of a child and one count of indecency with a child and sentenced to life

imprisonment. The Fifth Court of Appeals affirmed his conviction. Noriega-Garcia v. State, No.

05-06-00262-CR (Tex. App. – Dallas, March 7, 2007, no pet.) (not designated for publication.)

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                   2

his right to petition for discretionary review pro se.

       The trial court has entered findings of fact and conclusions of law that Applicant was

deprived of his right to file a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d

900 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file

an out-of-time petition for discretionary review of the judgment of the Fifth Court of Appeals in

Cause No. 05-06-00262-CR that affirmed his conviction in Case No. 366-80007-06 from the 366th

Judicial District Court of Collin County. Applicant shall file his petition for discretionary review

with the Fifth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: November 5, 2008
Do not publish